IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,192-01


                   EX PARTE MORRIS LANDON JOHNSON II, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR13895 IN THE 266TH DISTRICT COURT
                              FROM ERATH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of forgery and

sentenced to ten years’ imprisonment. The Eleventh Court of Appeals affirmed his conviction.

Johnson v. State, No. 11-13-00174-CR (Tex. App.—Eastland, June 5, 2015)(not designated for

publication).

        Applicant contends that he is being denied parole review in this case. This is the first in a

stacked series of cases. He contends that since the Texas Board of Pardons and Paroles is not timely

reviewing this case for parole, he is being denied the possibility that this case would cease to operate
                                                                                                      2

and allow the second sentence in the stacked series to begin.

       Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

the Texas Department of Criminal Justice’s Office of the General Counsel to file an affidavit

addressing the issue of whether Applicant is being timely reviewed for parole in this case.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

is being properly reviewed for parole. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: June 29, 2016
Do not publish